Case 3:16-cv-02914-BEN-JLB Document 134 Filed 08/05/19 PageID.1939 Page 1 of 4



   1   Malcolm D. Schick, Esq. - State Bar No. 118978
       T. Kelly Cox, Esq. - State Bar No. 180490
   2   G&P|SCHICK, A Professional Corporation
       3170 Fourth Avenue, Suite 400
   3   San Diego, California 92103-5850
       Tel: (619) 718-9790; Fax: (619) 718-9797
   4
       Attorneys for Defendant,
   5   MILGARD MANUFACTURING INCORPORATED
       dba MILGARD WINDOWS AND DOORS
   6

   7

   8   Michael D. Padilla, Esq. - State Bar No. 67060
       Jeffrey M. Padilla, Esq. - State Bar No. 239693
   9   THE PADILLA LAW GROUP, LLC
       320 Encinitas Boulevard, Suite A
  10   Encinitas, CA 92024
       Tel: (858) 481-5454; Fax: (858) 720-9797
  11
       Attorneys for Plaintiffs,
  12   BROCK MATHIS and MICHELLE MATHIS

  13

  14                         UNITED STATES DISTRICT COURT

  15                       SOUTHERN DISTRICT OF CALIFORNIA

  16

  17   BROCK MATHIS and MICHELLE      )           Case No.: 16-CV-2914 BEN (JLB)
       MATHIS,                        )
  18                                  )           STIPULATION OF DISMISSAL WITH
            Plaintiffs,               )           PREJUDICE; [PROPOSED] ORDER
  19                                  )
       v.                             )           District Judge: Roger T.
  20                                  )           Benitez
       MILGARD MANUFACTURING, INC.    )           Courtroom: 5A
  21   dba MILGARD WINDOWS AND DOORS; )           Complaint filed: 10/11/16
       and DOES 1 through 20          )           Case Removed: 11/30/16
  22   inclusive,                     )           Trial: 11/06/2019
                                      )
  23        Defendants.               )
                                      )
  24                                  )
                                      )
  25                                  )

  26         IT IS HEREBY STIPULATED by and between the parties to this

  27   action through their designated counsel that the above-captioned

  28   action be and is hereby dismissed with prejudice in its entirety,

                                             - 1 -
                    STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
Case 3:16-cv-02914-BEN-JLB Document 134 Filed 08/05/19 PageID.1940 Page 2 of 4



   1   including   the    Complaint,      pursuant     to   Federal     Rule    of   Civil

   2   Procedure 41(a)(1)(A)(ii) and that each party shall bear its own

   3   costs and attorney’s fees.          It is hereby further stipulated that

   4   the Court retain jurisdiction to enforce the Settlement Agreement.

   5   The respective attorneys, by their signatures below, represent and

   6   warrant that they have the consent of their respective clients,

   7   have discussed this Stipulation of Dismissal with Prejudice with

   8   them, and have authority to bind their respective clients.

   9

  10   DATED:    August 5, 2019              THE PADILLA LAW GROUP, LLC

  11

  12                                         By: /s/ Michael D. Padilla
                                                  Michael D. Padilla, Esq.
  13                                              Attorney for Plaintiffs,
                                                  BROCK   MATHIS  and   MICHELLE
  14                                              MATHIS

  15

  16   DATED: August 5, 2019                 G&P|SCHICK
  17

  18                                         By: /s/ Malcolm D. Schick
                                                Malcolm D. Schick, Esq.
  19                                            T. Kelly Cox, Esq.
                                                Attorneys for Defendant,
  20                                            MILGARD MANUFACTURING
                                                INCORPORATED dba MILGARD
  21                                            WINDOWS AND DOORS

  22

  23

  24

  25

  26

  27

  28

                                             - 2 -
                    STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
Case 3:16-cv-02914-BEN-JLB Document 134 Filed 08/05/19 PageID.1941 Page 3 of 4
Case 3:16-cv-02914-BEN-JLB Document 134 Filed 08/05/19 PageID.1942 Page 4 of 4
